DENY; and Opinion Filed February 27, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00223-CV

   IN RE DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
                      HOSPITAL SYSTEM, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-15335

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       This petition for writ of mandamus requests relief from a trial court order granting real

party’s request to take the pre-suit deposition of a corporate representative of Dallas County

Hospital District in anticipation of filing a lawsuit. The facts and issues are well known to the

parties, so we need not recount them herein. Relator’s petition does not satisfy the requirements

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(j); In re Butler, 270
S.W.3d 757, 758 (Tex. App.–Dallas 2008, orig. proceeding). Accordingly, the Court DENIES

the petition for writ of mandamus.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE
140223F.P05